                                                             Entered on Docket
                                                             March 05, 2019
                                                             EDWARD J. EMMONS, CLERK
                                                             U.S. BANKRUPTCY COURT
                                                             NORTHERN DISTRICT OF CALIFORNIA


1    PILLSBURY WINTHROP SHAW PITTMAN LLP
     CECILY A. DUMAS (111449)            Signed and Filed: March 4, 2019
2    cecily.dumas@pillsburylaw.com
     Four Embarcadero Center, 22nd Floor
3
     San Francisco, CA 94111-5998
4    Telephone:    415.983.1000
     Facsimile:    415.983.1200          __________________________________________
5                                                        HANNAH L. BLUMENSTIEL
     WILLIAM J. HOTZE (TX24087754) (proU.S.
                                        hacBankruptcy
                                            vice)     Judge
6    william.hotze@pillsburylaw.com
     900 Fannin Street, Suite 2000
7
     Houston, TX 77010
8    Telephone:    713.276.7634
     Facsimile:    713.276.7673
9
     Proposed Counsel to the Official Committee of Unsecured Creditors
10
                                   IN THE UNITED STATES BANKRUPTCY COURT
11
                    NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO DIVISION
12

13
     IN RE:                                                            )   No. 18-31087
14                                                                     )
     SEDGWICK LLP                                                      )   CHAPTER 11
15                                                                     )
                                           Debtor.                         ORDER AUTHORIZING
                                                                       )
16                                                                         EMPLOYMENT OF COMMENDA
                                                                       )
                                                                           ASSET RESOLUTION PARTNERS,
17                                                                     )
                                                                           LLC AS FINANCIAL ADVISOR FOR
                                                                       )
18                                                                         THE OFFICIAL COMMITTEE OF
                                                                       )   UNSECURED CREDITORS
19                                                                     )
                                                                       )
20
                Upon the application (the “Application”) 1 of the Official Committee of Unsecured Creditors
21

22   (the “Committee”) of Sedgwick LLP (“Sedgwick” or the “Debtor”) appointed in the above-

23   captioned bankruptcy case (the “Bankruptcy Case”) for authorization, pursuant to sections 328(a),

24   and 1103 of the Bankruptcy Code and Bankruptcy Rule 2014, authorizing the employment and
25   retention of Commenda Asset Resolution Partners, LLC (“Commenda”) as financial advisor to the
26
     Committee as of October 30, 2018, all as more fully set forth in the Application; and the Court
27

28   1
         Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Application.

                                        Case No. 18-31087
Case:
 Case:18-31087
       18-31087 Doc#
                 Doc#169
                      109-1Filed:
                               Filed:
                                  03/04/19
                                      11/29/18Entered:
                                                   Entered:
                                                          03/05/19
                                                             11/29/18
                                                                   09:42:27
                                                                      13:45:51Page
                                                                                Page
                                                                                   1 of12
                                         of 2                                      4823-7446-7457.v1
1    having jurisdiction to consider the Application and the relief requested therein pursuant to 28 U.S.C.

2    §§ 157 and 1334; and consideration of the Application and the relief requested therein being a core
3
     proceeding pursuant to 28 U.S.C. § 157(b)(2); and venue being proper pursuant to 28 U.S.C. §§
4
     1408 and 1409; and the Committee having provided appropriate notice of the Application and no
5
     other or further notice need be provided; and the Court having reviewed the Application; and the
6
     Court having considered the Application, all pleadings and papers filed in connection with the
7

8    Application; after due deliberation and sufficient cause appearing therefor, it is

9    HEREBY ORDERED THAT:
10          1.      The Application is GRANTED.
11
            2.      The Committee is authorized to employ Commenda as financial advisor, effective as
12
     of October 30, 2018, on the terms set forth in the Application and the Minick Declaration.
13
            3.      Commenda is authorized to perform the services described in the Application, and
14

15   compensation for such services shall be paid from the Debtor’s estate in such amounts and at such

16   times as the Court may hereafter allow.

17                                         ### END OF ORDER ###
18

19

20

21

22

23

24

25

26

27

28

Case:
 Case:18-31087
       18-31087 Doc#
                 Doc#169
                      109-1Filed:
                               Filed:
                                  03/04/19
                                      11/29/18Entered:
                                                 Entered:
                                                       03/05/19
                                                          11/29/18
                                                                09:42:27
                                                                   13:45:51Page
                                                                             Page
                                                                                2 of22
                                         of 2 2                                 4823-7446-7457.v1
